Citation Nr: 1010170	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  09-24 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to restoration of a 100 percent disability 
rating for prostate cancer, status post external beam 
radiation, currently rated as 60 percent disabling.

2.  Entitlement to a disability rating in excess of 60 
percent for prostate cancer, status post external beam 
radiation, from January 1, 2009, to include consideration of 
a total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The Veteran had active service from December 1948 to 
September 1952 and from July 1956 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that reduced the disability rating for 
prostate cancer, status post external beam radiation, from 
100 percent to 60 percent, effective January 1, 2009.

The Board notes that there was some discrepancy in the record 
regarding who actually represented the Veteran in his current 
claim on appeal.  In a February 2010 letter, the Veteran was 
asked to clarify his representation prior to appellate 
consideration of his claim.  In a signed statement dated on 
February 26, 2010, the Veteran said that he wished to 
represent himself and asked that the Board proceed with his 
appeal.  As such, the Board is of the opinion that all due 
process requirements were met regarding the Veteran's right 
to be represented in his appeal. 

The matter of entitlement to service connection for squamous 
cell carcinoma of the face, ears, and nose, including as due 
to exposure to radiation and/or Agent Orange, appears to have 
been raised by the record (see medical evidence submitted by 
the Veteran in March 2008 and his May 2008 and February 2010 
signed statements), but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action, including clarification of 
the Veteran's intent.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran was diagnosed with prostate cancer in May 
2007 and underwent external beam radiotherapy followed by 
brachytherapy in September 2007.

2.  In a March 2008 rating decision, the RO notified the 
Veteran of a proposed rating reduction in the disability 
rating for the service-connected prostate cancer, status post 
external beam radiation, from 100 percent to 20 percent.

3.  An October 2008 rating decision reduced the disability 
rating for the service-connected prostate cancer, status post 
external beam radiation, from 100 percent to 60 percent 
effective January 1, 2009.

4.  The probative medical evidence of record shows no 
recurrence of cancer or metastasis, and the Veteran's most 
recent prostate specific antigen (PSA) level in October 2008 
was described as undetectable.

5.  The objective medical evidence demonstrates that the 
Veteran's residuals of prostate cancer are manifested by 
urinary leakage, post surgical diversion, urinary 
incontinence or stress incontinence that requires his wearing 
of absorbent materials that must be changed more than four 
times per day; renal dysfunction is not shown.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent rating for 
prostate cancer, status post external beam radiation, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 3.344, 4.115b, 
Diagnostic Code 7528 (2009).

2.  The schedular criteria for a disability rating in excess 
of 60 percent for prostate cancer, status post external beam 
radiation, from January 1, 2009, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.105, 
3.344, 4.115a, 4.115b, Diagnostic Code 7528 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009). 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in September 2007 that fully satisfies 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In particular, the VCAA notification:  (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; and (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide.  The claim was readjudicated in a May 2009 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Although the Veteran service treatment 
records are evidently unavailable (as noted in a February 
2008 RO memorandum), his VA medical treatment records, and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The claimant was also 
afforded VA examinations in March and July 2008 to assess the 
current severity and all manifestations of his service-
connected residuals of prostate cancer.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.  
As such, VA has satisfied the duty to assist the Veteran in 
the development of his claim.  The Board may proceed without 
prejudice to the appellant.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
Veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Restoration of the 100 Percent Disability Rating for Prostate 
Cancer

The Veteran submitted a claim for entitlement to service 
connection for residuals of prostate cancer in August 2007.  
In support of his claim, he submitted private and VA  medical 
records, dated from March 2007 to November 2008.  These 
records show that the Veteran was diagnosed with prostate 
cancer in May 2007, that was treated with external beam 
radiotherapy and, in September 2007, brachytherapy.  The 
records further indicate that no surgery or subsequent 
therapeutic measure was administered.

Private medical records from C.T.C., M.D., a urologist, 
indicate that, when seen November 2007, the Veteran was 
described as doing well with no complaints.  His bladder scan 
residual was only 10 centimeters (cc) and his urine was 
clear.  The urologist said that the Veteran had an excellent 
implant and expected him to have good results.  

In a January 2008 record, Dr. C.T.C. said that the Veteran 
was status post combined radiotherapy with brachytherapy 
boost in September 2007 and was "doing well".  The Veteran 
had no complaints "other than some mild" lower urinary 
tract symtoms that persisted for which Flomax was prescribed.  
He denied any pain or hematuria.  His prostate was small and 
benign and urine was negative.  PSA was undetectable.  The 
impression was a history of carcinoma of the prostate, status 
post combined x-ray therapy with adjuvant androgen ablation.  
Clinically, there was "no active disease".

In February 2008, the RO granted service connection for 
prostate cancer, status post external beam radiation, and 
assigned a 100 percent disability rating, effective from 
August 27, 2008.  The rating decision indicated that the 100 
percent disability rating was assigned during the active 
malignancy or antineoplastic therapy.  It was also noted that 
a residual disability rating would be determined by findings 
from a VA examination, conducted six months following 
completion of the treatment.  The Veteran was provided 
written notice of the rating action that same month.

In March 2008, the Veteran underwent VA genitourinary 
examination.  The examiner noted that the Veteran had an 
elevated PSA, underwent a biopsy that found cancer; and that 
treatment included Zoladex for three doses, then x-ray 
therapy that concluded in September 2007 and was followed by 
immediate seed implants as an outpatient.  PSA in January 
2008 was reported as 0.02.  There was no history of 
hospitalization or surgery for the prostate cancer.  The 
Veteran had urinary symtoms that included urgency, 
hesitancy/difficulty starting his stream, weak or 
intermittent stream, dribbling, and straining to urinate.  
Daytime voiding was every one to two hours and he voided 
three times per night.  The Veteran denied urinary leakage, 
obstructed voiding, renal dysfunction, and urinary tract 
infections.  It was noted that the Veteran was retired since 
1974 due to eligibility by age or duration of work.  
Diagnoses included prostate cancer, status post x-ray therapy 
and radioactive seed implants, secondary impotence and lower 
urinary tract obstructive symtoms.  The examiner noted that 
the Veteran's last PSA test did not indicate residual or 
recurrent malignancy.  

In March 2008, the RO issued a rating decision that proposed 
to reduce the Veteran's 100 percent disability rating to 20 
percent.  The rating decision provided information regarding 
several disability rating levels and the evidence required to 
satisfy the rating criteria.  The Veteran was provided 
written notice of the proposed reduction in an April 2008 
letter.  He was also advised of his right to have a hearing 
in the matter.

In a written statement dated in May 2008, the Veteran 
objected to the proposed rating reduction for his service-
connected prostate cancer and said that he was "far from 
being healed of prostate cancer."  He argued that he was 
unable to do any type of work and would not be able to work.  
In support of his claim, he submitted a May 2008 signed 
statement from J.A.F., Jr., M.D., who noted that the Veteran 
received external radiotherapy and seed implant for his 
prostate cancer.  Dr. F. said that the Veteran developed some 
urinary leakage and possibility of some stool leakage after 
the treatment and the physician was hopeful these problems 
will improve.  According to Dr. F., there was still a 
possibility that the Veteran could have some urinary bleeding 
or rectal bleeding any time over the next several months.  It 
was noted that the Veteran had a more advanced level of 
disease initially with palpable disease and a Gleason score 
of VII, so there was an increased risk of recurrence of the 
disease based on these factors.

The private treatment records show that results of a PSA test 
performed in late July 2008 were reported as <0.1.

In July 2008, the Veteran underwent another VA genitourinary 
examination.  It was noted that results of a PSA test 
performed in April 2008 was 0.02 (laboratory records show 
that it was <0.1).  The Veteran now had urine leakage and 
fecal incontinence.  He complained of fatigue and urinary 
symtoms.  He had hesitancy/difficulty starting stream, weak 
or intermittent stream, dysuria, dribbling, and straining to 
urinate.  The Veteran voided every one to two hours and 
approximately four times per night.  He had fecal 
incontinence in addition to urinary incontinence and wore 
absorbent material that had to be changed more than 4 times 
per day.  Fecal stains were noted on his underwear.

The October 2008 rating decision reduced the rating for 
prostate cancer from 100 percent to 60 percent, effective 
January 1, 2009.  It also granted service connection for 
fecal incontinence as secondary to the service-connected 
prostate cancer and awarded a separate compensable disability 
rating.

In his October 2008 notice of disagreement, the Veteran said 
once a person had cancer, there was no cure, just remission.

An October 17, 2008, private treatment record from Dr. 
C.T.C., indicates that the Veteran was doing well.  His 
voiding was stable, with no hematuria or dysuria.  He had 
nocturia twice a night. His prostate was small and benign and 
his current PSA was undetectable.  The impression was a 
history of adenocarcinoma of the prostate, clinical "NED" 
(no evidence of disease).  The medical plan was for the 
Veteran to follow up in three to six months with another PSA 
test.

Here, the probative medical evidence of record, dated through 
October 2008, shows that the Veteran does not have any 
reoccurrence of the prostate cancer in any other area of his 
body.

As noted, in October 2008, the RO issued a rating decision to 
reduce the Veteran's 100 percent disability rating to 60 
percent, effective January 1, 2009.  The Veteran was provided 
notice of the reduction that same month.  He submitted a 
timely notice of disagreement with the RO's action.

Here, the Veteran was initially assigned a 100 percent 
disability rating pursuant to 38 C.F.R. § 4.115b, Diagnostic 
Code 7528, that provides for malignant neoplasms of the 
genitourinary system.  The note following this diagnostic 
code provision indicates that, following the cessation or 
surgery, chemotherapy, or other therapeutic procedure, the 
rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
rating based upon that or any subsequent examination shall be 
subject to the provisions of 38 C.F.R. § 3.105(e).  If there 
has been no local reoccurrence or metastasis, then the 
Veteran's cancer is rated based on residuals as voiding 
dysfunction or renal dysfunction, whichever is the 
predominant disability.  Id.

The undisputed evidence shows that the Veteran received no 
surgery, chemotherapy, or other therapeutic procedure for 
prostate cancer after the September 2007 brachytherapy.  He 
was followed to ensure that there was no reoccurrence of his 
cancer and found to be doing well on examination by his 
treating urologist, Dr. C.T.C., in October 2008.

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in the disability rating a service-connected 
disability when warranted by the evidence but only after 
following certain procedural guidelines.  First there must be 
a rating action proposing the reduction, and giving the 
Veteran 60 days to submit additional evidence and request a 
predetermination hearing.  If a hearing is not requested, and 
reduction is considered to be still warranted, a rating 
action will be taken to effectuate the reduction.  38 C.F.R. 
§ 3.105(e), (i)(2).  The effective date of the reduction will 
be the last day of the month in which a 60 day period from 
the date of notice to the Veteran of the final action 
expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

As noted above, the Veteran was notified of the RO's intent 
to reduce the 100 percent disability rating for the service-
connected residuals of prostate cancer by rating action dated 
in March 2008, that was sent accompanied by a letter dated on 
April 15, 2008.  Thereafter, he was afforded an opportunity 
to have a pre-determination hearing and given at least 60 
days in which to present additional evidence.  38 C.F.R. §§ 
3.105(e), (i) (2009).  Final action to reduce the 100 percent 
disability rating to 60 percent was taken pursuant to 38 
C.F.R. § 3.105(e) in October 2008.  The Veteran was informed 
of this decision by letter dated on October 6, 2008.  The 
reduction was made effective beginning January 1, 2009.

Based on a review of this procedural history, it appears that 
the RO complied with all of the requirements 38 C.F.R. § 
3.105(e).  The Veteran was notified of his rights. He was 
given an opportunity for a hearing and time to respond.  
Finally, the reduction was made effective no sooner than 
permitted by current law and regulations ("the last day of 
the month in which a 60-day period from the date of notice to 
the beneficiary of the final action expires").  38 C.F.R. § 
3.105(e) (2009). The Veteran has not contended that these 
provisions were not complied with, or that he was receiving 
any treatment for prostate cancer after September 2007.  
Therefore, all of the evidence is in favor of a finding that 
the reduction from 100 percent was proper.

Here, this matter turned on the issue of when the Veteran's 
100 percent evaluation for prostate cancer could be reduced.  
The applicable criteria require that there be a residual 
evaluation assigned once there is the cessation of surgical, 
x-ray, antineoplastic chemotherapy, or other therapeutic 
procedure.  See Note following Diagnostic Code 7528, 
38 C.F.R. § 4.115b.

In this case, the Veteran had no continuation of therapy.  
Rather, he had external beam radiation and brachytherapy with 
monitoring for any evidence of a recurrence of his cancer.  
The medical records established, without dispute, that he was 
doing well as of October 2008, with no clinical evidence of 
disease.  He was afforded the required procedural rights in 
the proposed reduction, and then final reduction of his 100 
percent evaluation.  

The Board acknowledges Dr. F.'s May 2008 letter to the effect 
that there was an increased risk of recurrence of the 
Veteran's cancer disease.  Although the Veteran has argued in 
his written statements that a cancer patient is never cured 
but, rather, goes into remission, given the facts above, the 
Board concludes that the preponderance of the evidence is 
against restoration of the 100 percent rating for prostate 
cancer and, thus, that the RO's October 2008 reduction of the 
100 percent disability rating for prostate cancer was proper.

The issue of the degree of residual disability is addressed 
below. 

Increased Disability Rating for Residuals of Prostate Cancer 
from January 1, 2009

The present appeal involves the Veteran's claim that the 
severity of his service-connected residuals of prostate 
cancer warrants a higher disability rating.  Disability 
ratings are determined by the application of the Schedule for 
Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In his written statements in support of his claim, the 
Veteran has argued that his service-connected prostate cancer 
disability warrants more than the currently assigned 60 
percent.  In his February 2010 written statement, he said he 
had to wear heavy pads that needed to be changed 5 to 6 times 
a day and sometimes at night. 

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating schedule 
provides descriptions of various levels of disability in each 
of these symptom areas. Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction do not cover 
all symptoms resulting from genitourinary diseases, specific 
diagnoses may include a description of symptoms assigned to 
that diagnosis.  See 38 C.F.R. § 4.115a.

As noted above, under Diagnostic Code 7528, if there has been 
no local reoccurrence or metastasis, then the Veteran's 
prostate cancer is rated based on residuals as voiding 
dysfunction or renal dysfunction, whichever is the 
predominant disability.  38 C.F.R. § 4.115b, Diagnostic Codes 
7527, 7528 (2009).  Also as discussed above, the Veteran's 
predominant complaint in this appeal is that he experiences 
severe voiding dysfunction.  The medical evidence supports 
this contention.  (Service connection for fecal incontinence 
was awarded a separate compensable disability rating that is 
not the subject of this current claim on appeal).

The rating criteria for voiding dysfunction and renal 
dysfunction are found at 38 C.F.R. § 4.115a (2009).

Renal dysfunction requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, blood urea nitrogen 
(BUN) more than 80mg% [milligrams per 100 milliliters]; or, 
creatinine more than 8mg%; or, markedly decreased function of 
kidney or other organ systems, especially cardiovascular, 
warrants a 100 percent disability rating.  Renal dysfunction 
characterized by persistent edema and albuminuria with BUN 40 
to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or a limitation of exertion warrants an 80 percent 
disability rating.  Renal dysfunction with constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under Diagnostic Code 7101 warrants a 60 percent disability 
rating.  Renal dysfunction where albumin is constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101 warrants a 30 
percent disability rating.  Renal dysfunction with albumin 
and casts with history of acute nephritis; or, hypertension 
that is noncompensable under Diagnostic Code 7101 is rated as 
noncompensable.

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding.

Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day warrants a 
60 percent disability rating.  

Urinary frequency with daytime voiding interval less than one 
hour, or; awakening to void five or more times per night 
warrants a 40 percent disability rating.

Obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization warrants a 30 
percent disability rating. 

As noted above, during the Veteran's July 2008 VA 
examination, he indicated that he experienced fecal and 
urinary incontinence, and would have to use pads that had to 
be changed more than four times per day.  He said that he had 
to void about every one to two hours and, that during the 
night, he was up about four times per night to void.

However, in October 2008, Dr. C.T.C. reported that the 
Veteran had nocturia two times a night and was doing well.  
In February 2010, the Veteran said he had wore pads that had 
to be changed five to six times a day and sometimes at night.

In light of the foregoing, the Board finds that the 60 
percent disability rating for the Veteran's residuals of 
prostate cancer that was assigned, effective January 1, 2009, 
following the reduction from 100 percent, was appropriate as 
the evidence fails to show that the Veteran had any renal 
dysfunction characterized by persistent edema and albuminuria 
with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or a limitation of exertion to warrant 
an 80 percent disability rating.  

The Board recognizes that, in February 2010, the Veteran 
indicated that he wore pads that had to be changed five to 
six times daily and sometimes at night, however, a higher 
schedular rating is not available, absent a finding of renal 
dysfunction, or evidence of a reoccurrence of prostate 
cancer.  However, the competent medical evidence does not 
reflect, and the Veteran has repeatedly denied experiencing, 
any renal dysfunction associated with the residuals of 
prostate cancer, nor does the medical evidence of record show 
that his service-connected prostate cancer has reoccurred as 
discussed above in detail.

As such, the Board concludes that the preponderance of the 
objective and probative medical evidence of record is against 
a rating in excess of 60 percent for the Veteran's service-
connected prostate cancer, status post radiation beam 
therapy, from January 1, 2009.

The Veteran's written submissions address his inability to 
hold a job, although he is retired.  The Board deems these 
assertions as a request for referral for extraschedular 
consideration.  See 38 C.F.R. § 3.321(b)(1) (2009); Barringer 
v. Peake, 22 Vet. App. 242 (2008) (Board must discuss whether 
referral for extraschedular consideration is indicated where 
raised by the evidence of record). As shown in the above 
discussion, the applicable rating criteria reasonably 
describe the disability caused by the Veteran's prostate 
cancer residuals.  As a result, his disability is 
contemplated by the rating schedule, his disability picture 
is not exceptional, and there is nothing in the record to 
distinguish this case from the cases of numerous other 
Veterans who are subject to the schedular rating criteria for 
the same disability.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

Thus, the Board finds the currently assigned 60 percent 
schedular rating adequately addresses, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the Veteran's service-connected prostate 
cancer, status post radiation beam therapy residuals.  See 38 
C.F.R. § 4.1.  In light of this finding, the Board finds no 
basis for referral for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to restoration of a 100 percent disability rating 
for prostate cancer, status post external beam radiation, is 
denied.

Entitlement to a disability rating in excess of 60 percent 
for prostate cancer, status post external beam radiation, 
from January 1, 2009, is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a TDIU claim is part of an increased rating claim when such 
claim is raised by the record.  In this case, as mentioned 
above, in his May 2008 notice of disagreement, the Veteran 
asked that before his disability rating was reduced, the RO 
consider that he was unable to do any type of work and will 
never be able to work anymore.  In a February 2010 signed 
statement, the Veteran stated that he was applying for 
"unemployables" (a TDIU) due to his genitourinary 
disability.  Therefore, it appears that the issue of a TDIU 
is raised by the record and, the issue is properly before the 
Board.

Having determined that the issue of TDIU is properly before 
the Board, the Board finds that further development is 
necessary prior to adjudicating the claim.

The law provides that a TDIU may be granted upon a showing 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009). Consideration may be given to a Veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

The record shows that the appellant is currently unemployed.  
The March and July 2008 VA examination reports indicate that 
his occupation is "retired military and businessman" who 
retired in 1974 due to age and longevity of work.  He alleges 
that his service-connected prostate cancer prevents him from 
obtaining gainful employment.  The Board notes that there is 
no opinion as to the Veteran's unemployability and the effect 
of his service-connected disabilities on his employability.  
The Board finds that the appellant should be afforded an 
appropriate VA examination to determine whether he is unable 
to secure or maintain substantially gainful employment as a 
result of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The RO/AMC should forward an 
appropriate form and request that he 
return the form providing a complete 
employment history from August 2007.  
The RO/AMC should request that the 
Veteran provide exact dates of 
employment, including month, day and 
year.

2.	After the above development has been 
completed, the RO/AMC should schedule 
the Veteran for an appropriate VA 
examination to determine the effect of 
his service-connected compensable 
disabilities on his employability.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that the Veteran is unable to secure or 
maintain substantially gainful 
employment solely as a result of his 
service-connected disabilities 
(including prostate cancer status post 
external beam radiation, status post 
bilateral cataract surgery associated 
with type II diabetes mellitus, fecal 
incontinence associated with prostate 
cancer, status post external beam 
radiation, and type II diabetes 
mellitus).  The examination report must 
include a complete rationale for all 
opinions and conclusions expressed.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


